Citation Nr: 1440562	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than anxiety disorder with posttraumatic stress disorder (PTSD) traits.

2.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected anxiety disorder not otherwise specified (NOS) with PTSD traits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969 with service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In December 2011 the Board remanded this matter for further development.  

While the appeal was pending, the RO in a July 2011 decision granted service connection for anxiety disorder not otherwise specified (NOS) with PTSD traits.  The RO indicated that this was a full grant on appeal and that no further action would be taken.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge.  (A transcript of this hearing is associated with the claims folder.)  At this hearing, the Veteran's representative indicated that in spite of the July 2011 grant of service connection for a psychiatric disorder, the Veteran wished to continue to appeal the RO's denial of service connection for PTSD and depression.  The Board has continued the issue on appeal of service connection for an acquired psychiatric disorder other than the one for which service connection has already been granted, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that during the October 2012 hearing, the Veteran asked to have a claim for an increased rating for his service-connected psychiatric disorder be adjudicated by the RO.  Subsequently, a VA examination was obtained in December 2012 to address the current severity of the service-connected disorder.  Thereafter the RO adjudicated the increased rating claim in a December 2012 rating (located in the Virtual VA record).  Thus, this examination was reviewed by the agency of original jurisdiction (AOJ).  Although the RO did not issue a supplemental statement of the case (SSOC) with regard to the appeal of the service connection claim, this examination provides no more information than was previously established by earlier examinations-the same diagnosis was made.  

(The issue of entitlement to service connection for hepatitis C is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with anxiety disorder not otherwise specified (NOS) with PTSD traits, for which service connection is already in effect.  

2.  The Veteran does not have any other psychiatric disability, to include PTSD or depression, that is related to any disease, injury, or event during military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability other than anxiety disorder with PTSD traits that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It was last adjudicated in a May 2012 SSOC.

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  The Veteran's service treatment records, service personnel records, and relevant VA, and private medical records are in the claims file.  Although there is reference to the Veteran receiving SSA records, a review of the evidence establishes that he receives SSA benefits due to a back disorder, rather than psychiatric issues.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Following the Board's December 2011 remand, a VA examination was obtained in March 2012 with claims file review and examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion obtained is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records and provided the information necessary to decide the claim. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A psychosis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and a psychosis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  In this matter the Board notes that the Veteran's claimed stressors related to combat activity have been verified through outside sources, thus it need not further discuss the criteria used to verify such stressors to include from "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3).

At the outset, the Board notes that service connection is presently in effect for a anxiety disorder NOS with PTSD traits.  Therefore, the question that remains is whether the Veteran has any other psychiatric disorder, to include PTSD or depression, that is related to military service.  

The service treatment records show no evidence of a psychiatric disorder treated in service.  His October 1967 entrance examination and November 1969 separation examinations revealed normal psychiatric examination, with no psychiatric complains reported in the accompanying reports of medical history.  

The Veteran reported stressors in a February 2010 statement, which included an incident in 1969 involving "mad minutes" where everybody would fire into the jungle, unaware that there was a village within range.  He indicated that one morning after this incident, the people, including children who were injured by this shooting came to camp seeking help.  He also reported having hit a mine while driving a truck on a garbage run in 1969.  His wife submitted a statement also in February 2010 stating that the Veteran had never been diagnosed with PTSD, but that he would not talk about incidents in Vietnam.

There is no evidence of psychiatric disorder in records from the 1980's, which primarily deal with back problems after a vehicle accident.  Likewise, private treatment records from 2001 to 2010 deal with other medical problems and contain no reference to psychiatric problems.

VA treatment records from February 2010 include a negative depression screen in that he did not experience little interest or pleasure in doing things; and he did not feel down, depressed, or hopeless.  His PTSD screen was positive as he answered "yes" to having experienced situations that were so frightening, horrible, or upsetting that in the previous month he had had nightmares about the situation or thought about the situation when he did not want to think about it; he answered "yes" to having tried hard not to think about such situations or going out of his way to avoid situations that reminded him of it; and he answered "yes" to being constantly on guard, watchful, or easily startled.  He denied feeling numb or detached from others, activities, or his surroundings.  
 
There is no evidence of actual treatment for any psychiatric problem shown in any of these records, and the Veteran essentially denies such treatment.  

At his October 2012 hearing the Veteran indicated that he only attempted to seek treatment for psychiatric symptoms 20 years ago at VA, but indicated that he left before being seen.  He did not report any other psychiatric treatment, VA or private.  He reported that he only had a few friends and stayed home most of the time, and had issues with anger and frustration and arguments with his wife of 35 years.  He testified that he used to have frequent nightmares but now only had a few, although they were coming back due to stress.   He reported flashbacks that caused crying, but not panic attacks.  He denied legal problems in 20 years.  He did testify that he had some thoughts of self-harm in the past.  He thought his symptoms were mild.  

The report of a June 2011 VA examination, which formed the basis of the grant of service connection for an anxiety disorder with PTSD traits is noted to have included a review of the claims file, interview with the Veteran  and administration of standardized tests, including the MMPI-2 and Mississippi Scale with scores below the cutoff for PTSD.  Following this examination, the examiner summarized that the Veteran reported several distressing events that minimally met criterion A for PTSD.  The stressors included the "mad minutes" episode and the truck incident he described in his stressors.  He additionally reported stressors of seeing dead bodies and also an incident of witnessing soldiers raping a village girl.  Although Criterion A for stressors to support a diagnosis of PTSD was met, a review of related problems found he did not fully meet criterion B, C, or D for re-experiencing, avoidance or hyperarousal.  The Veteran stated that he felt mild distress over his military experiences.  His self-report also indicated infrequent and short durations of depressed mood, isolation and helplessness.  This did not appear to meet the clinical threshold to meet a full diagnosis of a depressive disorder.  He was noted to have reported some possible hypomanic/manic symptoms.  His MMPI profile was valid and interpretable.  It was not consistent with individuals with PTSD but did reflect his self-reported difficulties with trusting others and symptoms of depression.  Overall given all data available at this time, he did not meet the criteria for a diagnosis of PTSD.  However, it was noted that he most likely had a mild anxiety disorder with some PTSD traits that at least as likely as not began during service.  He reported very infrequent nightmares, along with some other very mild and infrequent symptoms such as emotional reactivity, mild efforts at avoidance and mild detachment.  He reported that he and his wife frequently had houseguests and get-togethers that he enjoyed.  His social and occupational functioning did not seem impaired by any mental health symptoms.  The Axis I diagnosis was anxiety disorder NOS with PTSD traits.  Also diagnosed was alcohol and cocaine dependence in remission. 

A December 2012 VA examination to assess the current severity of the Veteran's psychiatric disorder was duplicative in that it repeated the diagnosis of the June 2011 VA examination.

Based on review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD or depression, other than the diagnosed disorder of anxiety disorder NOS with PTSD traits.  The Board gives the greatest probative weight to the opinion from the June 2011 VA examination.  This opinion is supported by a clear rationale and is further supported by a review of the evidence and examination of the Veteran, including diagnostic testing.  There is no other medical evidence that contradicts the findings from this examination.  While there is a notation in a VA primary care record dated in February 2010 of positive PTSD screen, this was based on a cursory mental status examination, without the detailed examination and testing provided by the June 2011 VA examiner.  Further, the positive PTSD screen findings are not wholly inconsistent with the findings of some PTSD traits, which were incorporated into the diagnosis by the June 2011 VA examiner, a diagnosis for which service connection has already been granted.  

While a lay witness is competent to describe observable medical symptoms, in this matter the Veteran is not shown to be competent to provide a medical diagnosis for his symptoms.  Such diagnosis has already been provided by a competent medical examiner, with no other medical evidence shown to directly contradict the diagnosis of anxiety disorder NOS with PTSD traits.  

For the reasons stated, the Board finds that the evidence is against granting service connection for a psychiatric disorder other than the already service-connected anxiety disorder NOS with PTSD traits either on a direct or on presumptive basis for any psychoses manifesting within a year of discharge.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability other than anxiety disorder NOS with PTSD traits is denied.


REMAND

In regards to the claim for service connection for hepatitis C, the Veteran and his representative allege that this disorder is secondary to his service-connected psychiatric disability.  At the October 2012 hearing, the Veteran's representative stated that the Veteran desired a medical opinion as to such a relationship.  

The Board finds that such an opinion should be obtained, particularly in light of the opinion from the July 2011 VA liver disorders examination that the Veteran's hepatitis was less likely than not related to any incident in service, including from air gun injections and tattoos received in service, and more likely due to his post-service history of drug use, specifically to include intranasal cocaine use.  The record reflects that the Veteran has reported post-service use of intranasal cocaine, and also used hash and speed.  (The July 2011 VA examiner pointed to CDC studies finding that illicit drug use, to include intranasal drug use with shared paraphernalia, was among the highest risk factors for hepatitis C transmission (although the Veteran is not shown to be a hemophiliac or to have used drugs intravenously which were also noted to be among the highest factors for hepatitis C).)  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.) McLendon, 20 Vet. App. at 83

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b). The letter must:  (a) inform him of the information and evidence that is necessary to substantiate his claim of service connection for hepatitis C asserted under a secondary service connection theory, (b) inform him of the information and evidence that VA will seek to provide; and (c) inform him of the information and evidence he is expected to provide. 

The VCAA notice should specifically inform the claimant that to substantiate such a claim he must provide evidence that Hepatitis C either (a) has been caused by, or (b) aggravated (permanently worsened) by a service-connected disability, to include the service-connected psychiatric disability.

2.  The AOJ should refer the claims file for review by a VA clinician with the appropriate expertise (i.e., a mental health professional) to comment on whether there is any association between the Veteran's post-service history of substance abuse, to include intranasal cocaine use, and his service-connected anxiety disorder NOS with PTSD traits. The reviewer is requested to provide an opinion as to whether it is at least as likely as not that the substance abuse has been caused or made worse by service-connected anxiety disorder NOS with PTSD traits.  

Regardless of whether the reviewer's opinion as to any question is favorable or negative, the reviewer must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)  

(If the reviewer or the AOJ finds that an examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should be asked to answer the questions posed in the preceding paragraphs.)

3.  The AOJ should undertake any additional evidentiary development deemed necessary.  Thereafter, if the benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


